IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

EUGENE FRAZIER, )
) Civil Action No. 2:19-cv-0165
Petitioner, )
) United States District Judge
Vv. ) Robert J. Colville
)
PENNSYLVANIA BOARD OF PROB. & _ )
PAROLE, WARDEN OF SCI ALBION, )
AND THE ATTORNEY GENERAL OF )
THE STATE OF PENNSYLVANIA, )
)
Respondents. )
ORDER

AND NOW, this Te day of March, 2020, for the reasons set forth in the accompanying
Memorandum Opinion, the Report and Recommendation (Document No. [16]) is approved, the
Petition for Writ of Habeas Corpus is DENIED. A certificate of appealability is also DENIED.

IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of
Appellate Procedure, Petitioner has thirty (30) days to file a notice of appeal as provided by Rule 3 of
the Federal Rules of Appellate Procedure.

BY THE COURT:

A
oe

/ .
A. & Ya
J ‘hip hhr

Rabert J. Colville
ited States District Judge

 
ce:

EUGENE FRAZIER
HL-5577

SCI Albion

10745 Route 18

Albion, PA 16475

(via U.S. First Class Mail)

Timothy P. Keating
PA Board of Probation and Parole
(via CM/ECF electronic notification)
